Title: To George Washington from Major Benjamin Tallmadge, 26 December 1777
From: Tallmadge, Benjamin
To: Washington, George



May it please your Excellency,
Chestnut hill [Pa.] Decr 26–1777

Together herewith I send under G[uar]d two Prisoners, viz. Serjt Jos: Foster & James Carter of Colo. Proctor’s Artillery, who, as they say, left Ld Sterling’s Division near the sorrel horse, at 1 oClock the night before last. They were taken up in Germantown, intending to go into the Jerseys.
I am desired by Major Edwards (alias Doctr Edwards) to acquaint your Excellency that at the request of Genl Armstrong he has taken the Commd of the Militia on Frankfort road. He as well as the other Officers on this Commd wait for your Excellencys Directions as promised in your last.
Lieut. Lewis of Bland’s, has taken post on the Ridge road till within these two Days, since which he has continued with me, both our Detachments being somewhat reduced by fatigue & Sickness. However our Patroles are, as usual, on the ridge & Germantown Roads. I am, your Excellencys, most obdt Servt

Benja. Tallmadge

